846 F.2d 72Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl NASH, Plaintiff-Appellant,v.Tom ERVIN, Judge, Defendant-Appellee.Earl NASH, Plaintiff-Appellant,v.James L. MAYFIELD, Administrator and Industrial Commissionof Ohio, Defendant- Appellee.
No. 87-2205.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1988.Decided May 12, 1988.

Earl Nash, appellant pro se.
Edwin Eugene Evans, Senior Assistant Attorney General, for appellee Ervin.
Vinton DeVane Lide, United States Attorney, for appellee Mayfield.
Before DONALD RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the records and the district court's opinions accepting the recommendations of the magistrate discloses that these appeals from its orders refusing relief under 42 U.S.C. Secs. 1983, 1985 and 1986 are without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgments below on the reasoning of the district court.  Nash v. Ervin, C/A No. 87-2559;  Nash v. Mayfield, C/A No. 87-2560 (D.S.C. Dec. 2, 1987).


2
AFFIRMED.